DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3, 6, and 8 are pending in the application.
	In the response filed 30 August 2021, claims 1, 6, and 8 were amended and claims 4-5, 7, and 9 were canceled.  These amendments have been entered.

Abstract
Applicant’s amended Abstract filed 30 August 2021 is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Re Claim 3:  Claim 3 fails to further limit claim 1, from which it depends, since claim 1 already requires a “bendable crimp tip” which constitutes a “means for attaching the bars to the vertical metal stabilizer” (as required in claim 3).  Accordingly, this limitation in claim 3 does not further limit the system of claim 1. 
Clarification and correction are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sandor (US Patent 7,913,983) in view of Herman (US Patent 9,145,705) and de Jager (US Patent 4,294,430).
	Re Claim 1:  Sandor discloses a railing system (52; see Fig. 1), comprising: 
a generally planar horizontal deck (the floor/balcony surface; see annotated Fig. 1 below); 
first and second vertical posts (the end posts; one of which is shown in the annotated Fig. 1 below) mounted to the deck; 
a horizontal hand railing (100; Fig. 6) mounted to the posts and over the deck; and 
a vertical metal stabilizer apparatus (60’, 62’; Fig. 6) having: 
a plurality of horizontal metal bars (70; see Fig. 2), each of the bars having an elongated body with first and second ends mounted to the first and second vertical posts, respectively; and 

wherein the elongated body of the vertical metal stabilizer (60’, 62’; Fig. 6) has first and second planar sides (the wide, flat sides of baluster halves 60' and 62') spanning between the first and second ends as well as spanning between first and second longitudinal edges (the narrow edges of baluster halves 60' and 62').

    PNG
    media_image1.png
    495
    526
    media_image1.png
    Greyscale

Sandor does not explicitly disclose the following:
wherein the deck, the posts, and the hand railing are each made of wood;
the plurality of apertures commencing at the first longitudinal edge, each of the apertures having a channel commencing at the first longitudinal edge and extending inwardly and downwardly along the first and second planar sides and within a central part of the first and second planar sides; and wherein each of the apertures has a periphery that is partially defined by a bendable crimp tip that impinges upon a part of the outer surface of a respective bar to secure the respective bar in the respective aperture.
Re limitation (i):
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].  In this case, it is well known in the art to use wooden material to form decking, posts, and hand rails or order to achieve a desired material cost, strength, and/or aesthetic look.
Additionally, Herman teaches the use of a railing system (see Fig. 2) comprising a horizontal deck (18), posts (10, 14), a horizontal hand railing (40) and a vertical stabilizer apparatus (12) for supporting horizontal metal members (24), and further wherein the deck (18), the posts (see Fig. 31A), and the hand railing (see Fig. 31E) are each made of wood.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Sandor such that the deck, the posts, and the hand railing are each made of wood, as taught by Herman, for the purpose of achieving a desired material cost, strength, and/or aesthetic look, and since such a modification would require a design choice within the skill of the art.
Re limitation (ii):
de Jager teaches the use of a railing system (see Fig. 1) comprising posts (3) and vertical stabilizers (4) for supporting horizontal members (2, 15; see Figs. 1 and 5), wherein the vertical stabilizers (4) comprise a plurality of apertures (see Fig. 5) to receive the horizontal members, and further wherein the plurality of apertures commencing at a first longitudinal edge (10), each of the apertures having a channel commencing at the first longitudinal edge (10) and extending inwardly and downwardly along the first and second planar sides and within a central part of planar sides (7) of the vertical stabilizer; and wherein each of the apertures has a periphery that is partially defined by a bendable crimp tip (16; Fig. 5) that impinges upon a part of the outer surface of a respective horizontal member (15) to secure the respective horizontal member in the respective aperture, for the purpose of easily retaining the horizontal members in place.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Sandor such that the plurality of apertures commencing at the first longitudinal edge, each of the apertures having a channel commencing at the first longitudinal edge and extending inwardly and downwardly along the first and second planar sides and within a central part of the first and second planar sides; and wherein each of the apertures has a periphery that is partially defined by a bendable crimp tip that impinges upon a part of the outer surface of a respective bar to secure the respective bar in the respective aperture, as taught by de Jager, for the purpose of easily retaining the horizontal members in place.
Re Claim 2:  Sandor further discloses a railing system, wherein each of the first and second attachment means (64, 102; Fig. 6) comprises (a) respective first and second tabs (the outwardly extending flanges of brackets 64 and 102) extending horizontally outwardly from the respective first and second ends of the vertical metal stabilizer and (b) at least one of screws and nails (extending through the holes in brackets 64 and 102; not shown) securing the first and second tabs to the deck and hand railing respectively.
Re Claim 3, as best understood by the Examiner:  Sandor, as modified above, discloses a railing system, further comprising means for attaching the bars to the vertical metal stabilizer.
Re Claim 6:  Sandor discloses a railing system (52; see Fig. 1), comprising: 
a horizontal deck (the floor/balcony surface; see annotated Fig. 1 below); 
first and second vertical posts (the end posts; one of which is shown in the annotated Fig. 1 below) mounted to the deck; 
a horizontal hand railing (100; Fig. 6) mounted to the posts and over the deck; and 
a vertical metal stabilizer apparatus (60’, 62’; Fig. 6) having: 
a plurality of horizontal metal bars (70; see Fig. 2), each of the bars having an elongated body with first and second ends mounted to the first and second vertical posts, respectively; 
a vertical metal stabilizer (60’, 62’; see Figs. 5-7) having an elongated body with first and second ends (the top and bottom ends), the body having a plurality of apertures (110; Fig. 6), each of the apertures receiving a respective one of the bars (70; see Fig. 5), the first and second ends having first and second attachment means (64, 102; Fig. 6) respectively that secure the stabilizer to the deck and hand railing respectively;
wherein the elongated body of the vertical metal stabilizer (60’, 62’; Fig. 6) has first and second planar sides (the wide, flat sides of baluster halves 60' and 62') spanning between the first and second ends as well as spanning between first and second longitudinal edges (the narrow edges of baluster halves 60' and 62').

Sandor does not explicitly disclose the following:
that the deck, the posts, and the hand railing are each made of wood; and
each of the apertures having a channel commencing at the first longitudinal edge and extending inwardly and downwardly along the first and second planar sides and within a central part of the first and second planar sides; and wherein a part secure to it to the vertical metal stabilizer.
Re limitation (i):
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].  In this case, it is well known in the art to use wooden material to form decking, posts, and hand rails or order to achieve a desired material cost, strength, and/or aesthetic look.
Additionally, Herman teaches the use of a railing system (see Fig. 2) comprising a horizontal deck (18), posts (10, 14), a horizontal hand railing (40) and a vertical stabilizer apparatus (12) for supporting horizontal metal members (24), and further wherein the deck (18), the posts (see Fig. 31A), and the hand railing (see Fig. 31E) are each made of wood.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Sandor such that the deck, the posts, and the hand railing are each made of wood, as taught by Herman, for the purpose of achieving a desired material cost, strength, and/or aesthetic look, and since such a modification would require a design choice within the skill of the art.
Re limitation (ii):
de Jager teaches the use of a railing system (see Fig. 1) comprising posts (3) and vertical stabilizers (4) for supporting horizontal members (2, 15; see Figs. 1 and 5), wherein the vertical stabilizers (4) comprise a plurality of apertures (see Fig. 5) to receive the horizontal members, and further wherein the plurality of apertures commencing at a first longitudinal edge (10), each of the apertures having a channel commencing at the first longitudinal edge (10) and extending inwardly and downwardly along the first and second planar sides and within a central part of planar sides (7) of the vertical stabilizer; and a part (16; Fig. 5) of the elongated body that secure to it to the vertical metal stabilizer, for the purpose of easily retaining the horizontal members in place.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Sandor such that (ii)	each of the apertures having a channel commencing at the first longitudinal edge and extending inwardly and downwardly along the first and second planar sides and within a central part of the first and second planar sides; and wherein a part of the elongated body that defines each aperture has been bent inwardly at the first longitudinal edge to impinge upon a respective one of the bars in order secure to it to the vertical metal stabilizer, as taught by de Jager, for the purpose of easily retaining the horizontal members in place.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sandor (US Patent 7,913,983) in view of de Jager (US Patent 4,294,430)
	Re Claim 8:  Sandor discloses an apparatus (see Fig. 6) for use as a vertical stabilizer in wood deck railing systems, comprising: 
a metal bar (60’, 62’) having an elongated body with first and second ends (the top and bottom ends), the elongated body having first and second planar sides (the wide, flat sides of baluster halves 60' and 62') spanning between the first and second ends as well as spanning between first and second longitudinal edges (the narrow edges of baluster halves 60' and 62'); 
first and second tabs (the outwardly extending flanges of brackets 64, 102; Fig. 6) extending horizontally outwardly from the respective first and second ends of the longitudinal body of the metal bar; and 
at least one hole (see Fig. 6) in each of the first and second tabs, the at least one hole having a sufficient size and shape to enable passage of a screw or nail.

Sandor fails to disclose wherein the first longitudinal edge having the plurality of apertures, each of the apertures having a channel commencing at the first longitudinal edge and extending inwardly and downwardly along the first and second planar sides and within a central part of the first and second planar sides; and wherein a part of the elongated body that defines each aperture is capable of being bent inwardly at the first longitudinal edge in order to confine a part of the channel that extends downwardly.
de Jager teaches the use of a railing system (see Fig. 1) comprising posts (3) and vertical stabilizers (4) for supporting horizontal members (2, 15; see Figs. 1 and 5), wherein the vertical stabilizers (4) comprise a plurality of apertures (see Fig. 5) to receive the horizontal members, and further wherein a first longitudinal edge (10) of the vertical stabilizer having the plurality of apertures, each of the apertures having a channel commencing at the first longitudinal edge (10) and extending inwardly and downwardly along the first and second planar sides and within a central part of planar sides (7); and wherein a part (16; Fig. 5) of the elongated body that defines each aperture is capable of being bent inwardly at the first longitudinal edge in order to confine a part of the channel that extends downwardly, for the purpose of easily retaining the horizontal members in place.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Sandor such that the first longitudinal edge having the plurality of apertures, each of the apertures having a channel commencing at the first longitudinal edge and extending inwardly and downwardly along the first and second planar sides and within a central part of the first and second planar sides; and wherein a part of the elongated body that defines each aperture is capable of being bent inwardly at the first longitudinal edge in order to confine a part of the channel that extends downwardly, as taught by de Jager, for the purpose of easily retaining the horizontal members in place.

Response to Arguments
Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive for at least the following reasons:
In response to applicant's argument that de Jager is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, de Jager is both in the same field of endeavor in that each of de Jager, Sandor, and the instant device are all within the field of fencing/barriers, and more specifically, each are concerned with providing support for horizontal barrier members (i.e. horizontal bars, cables, wires, etc. that provide a barrier).  In addition de Jager is reasonably pertinent to the particular problem with which the applicant was concerned since it is related to providing a structure within a vertical support member to support horizontal barrier members.  Applicant has asserted that “de Jager is entirely concerned with securing flexible ground fencing wire, rope, cables, or the like to posts, [poles], or the like in the ground.”  First of all, there is nothing explicitly in de Jager that requires the horizontal members to be “flexible”.  Further, there is nothing in the instant claim to require that the horizontal bars are “rigid”.  Even still, since de Jager provides clear teaching for structure that holds horizontal members on a vertical stabilizer, it is reasonably pertinent to the problem to be solved.  The fact that the device of de Jager is specifically intended to be employed on a post that is installed in the ground does not preclude on of ordinary skill in the art from gleaning the teachings of de Jager for use in a railing system intended to be employed on a deck.  For at least these reasons, de Jager is considered to be analogous art and is properly combinable.
Applicant has further argued that de Jager fails to teach/disclose the limitation of “each of the apertures having a channel commencing at the first longitudinal edge and extending inwardly and downwardly along the first and second planar sides and within a central part of the first and second planar sides” (emphasis added).  Applicant has argued that “[i]n contrast, the reference de Jager shows arched strips 9 that extend outwardly (perpendicularly) from a surrounding planar surface.”
First of all, it is not clear how the presence of the arched strips 9 is in contrast to this limitation.  The fact that an additional feature is present does not preclude the resulting “channel” from reading on this limitation.  In de Jager, the openings shown in Fig.5 to receive the wire 15 clearly commence at the first longitudinal edge (see Examiner-Annotated Figs. 4 and 5 below) and extend inwardly (i.e. towards the flange shown at ref. no. 4 in Fig. 5) and downwardly (at least the lower half of the opening, below the bent tip at 16, that is shown receiving the wire 15).  Further, the channel extends along the first and second planar sides (see Examiner-Annotated Figs. 4 and 5 below).  As can be seen from these figures, the channel extends along the vertical direction of the post 4, as does the first and second planar sides.  Accordingly, the channel extends along the same direction as the first and second planar sides.
For at least these reasons Applicant’s arguments are not persuasive. 

    PNG
    media_image2.png
    466
    605
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678